                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ANNA CASWELL and                                     )
TARA TAYLOR,                                         )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )       No. 3:17-cv-316-TRM-HBG
                                                     )
THE BALL GENTLEMEN’S CLUB, LLC,                      )
et al.,                                              )
                                                     )
               Defendants.                           )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

the referral Order of the District Judge [Doc. 24]. The parties subsequently filed a Notice of

Consent [Doc. 26], and the District Judge referred the case for all further proceedings, including

entry of judgment. [Doc. 28].

       Now before the Court is a Joint Motion for Approval of Settlement [Doc. 23]. The parties

appeared before the Court on October 19, 2018 for a motion hearing. Attorney Jesse Nelson

appeared on behalf of Plaintiffs.     Attorney Mary Beth Maddox was present on behalf of

Defendants. The Court has reviewed the Joint Motion and the history of this case. Accordingly,

for the reasons more fully stated below, the Court will GRANT the Joint Motion [Doc. 23].

I.     BACKGROUND

       Plaintiffs filed suit against Defendants on July 24, 2017. [Doc. 1]. The Complaint alleges

that Plaintiffs were exotic dancers who worked for Defendants’ adult-oriented nightclub at various

times within the last three years. [Id. at ¶ 11]. Plaintiffs allege that Defendants did not pay them

any wages, and that Defendants instead designated Plaintiffs as independent contractors to
intentionally avoid paying wages and other employment benefits. [Id. at ¶ 21]. The Complaint

continues that Plaintiffs were required to perform pursuant to a rotation established by Defendants

[Id. at ¶ 14], Plaintiffs were required to work a defined shift, which was subject to change at

Defendants’ discretion [Id. at ¶ 16], and that Defendants provide the lighting, sound system, and

stage to be used by Plaintiffs. [Id. at ¶ 18]. Further, Plaintiffs allege that Defendants controlled

the prices, method, and manner of each category of dance that Plaintiffs were obligated to perform

[Id. at ¶ 20], as well as required Plaintiffs to pay them a portion of the payment they received for

all private dances they performed and a minimum fee for each shift they worked. [Id. at ¶ 23–24].

       Therefore, Plaintiffs aver that Defendants violated the Fair Labor Standards Act (“FLSA”)

by falsely claiming that they were independent contractors, instead of employees, as well as by

failing to pay Plaintiffs’ any wages, including applicable overtime wages. [Id. at ¶ 21–22, 29–31].

Further, Plaintiffs submit that Defendants were aware that they should be classified as employees

and continued to fail to comply with the FLSA. [Id. at ¶ 32].

II.    POSITIONS OF THE PARTIES

       The parties filed a Joint Motion [Doc. 23], requesting that the Court approve their

settlement agreement and that the Court dismiss the case with prejudice. The parties explain that

they have a bona fide dispute regarding Plaintiffs’ entitlement to wages owed pursuant to the

FLSA, including whether Plaintiffs qualified as an independent contractor or an employee, and the

potential nonreporting of tip income. The parties have determined to settle the case in order to

avoid protracted litigation. The parties represent to the Court that the settlement is fair and

reasonable and adequately compensates Plaintiffs for their disputes. Further, Plaintiffs appeared

at the hearing and testified that they understood that they were releasing all potential claims, that

they had no objection to the proposed settlement, and that they were satisfied with the amount
                                                 2
received and with the resolution of their claims. In addition, the parties state that the settlement

agreement is intended to resolve and satisfy all Plaintiffs’ wage and hour claims, including the

remedies available to Plaintiffs under the FLSA and state law, such as back wages, potential

liquidated damages, attorney’s fees, and costs. Lastly, both parties assert that the agreed amount

of reasonable attorney fees to be awarded to Plaintiffs’ counsel did not detract from Plaintiffs’

recovery.

III.   ANALYSIS

       The Court’s approval of settlements is only required in certain circumstances. Courts must

ensure that the settlement of the FLSA claim is a “fair and reasonable resolution of a bona fide

dispute over FLSA provisions.” Lynn’s Food Stores v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). The compromise regarding the FLSA claim should “reflect a reasonable compromise

over issues, such as FLSA coverage or computation of back wages, that are actually in dispute.”

Id. In addition, where the settlement agreement proposes an award of attorney’s fees, such fees

must be reasonable. Schneider v. Goodyear Tire & Rubber, Co., No. 5:13-cv-2741, 2014 WL

2579637, *2 (N.D. Ohio June 9, 2014).

       During the hearing, Plaintiffs explained that they did not engage in written discovery, but

the attorneys for both sides were familiar with the precise case law on the relevant issues and

participated in candid conversations regarding the disputes in this matter. The parties explained

that the settlement amount was calculated based upon Plaintiffs’ dates of employment and

estimated hours worked over those respective periods. Additionally, with respect to the attorney’s

fees, Plaintiffs’ counsel stated that the attorney’s fee was separate from the award to Plaintiffs.

       In the instant case, the Court has reviewed the settlement agreement, and the Court finds

that it is fair and reasonable. The Court notes that both parties are represented by counsel and that
                                                  3
both parties acknowledge that a bona fide legal dispute exists (i.e., whether Plaintiffs qualify as

independent contractors versus employees). The parties engaged in settlement discussions and

determined that settling this case is in their best interests. Additionally, the parties represent that

the agreement provides that each Plaintiff will be paid a settlement to represent both their back

wages and liquidated damages. Plaintiffs also testified that they were satisfied with the overall

resolution of their claims.

       Further, the Court notes that, by settling, Plaintiffs are spared the burden of proving their

claims and damages to a jury, and they are being fairly compensated with the wages of which they

were allegedly deprived. Moreover, the Court finds that the settlement agreement resolves a bona

fide dispute over FLSA provisions. Accordingly, the Court finds that the parties’ settlement

agreement is a “fair and reasonable resolution of a bona fide dispute over FLSA provisions.”

Lynn’s Food Stores, 679 F.2d at 1355. The Court has also reviewed the request for attorney’s fees

in this case, and the Court finds the fee request reasonable, given that the attorney’s fees are

separate from Plaintiffs’ award in this matter.

III.   CONCLUSION

       Based upon the foregoing, the Court hereby GRANTS the Joint Motion for Approval of

Settlement [Doc. 23]. The parties are further ORDERED to submit a joint stipulation of dismissal

within thirty days of the date of this Order.

       IT IS SO ORDERED.

                                                ENTER:



                                                United States Magistrate Judge



                                                   4
